


110 HR 3644 IH: Commission on Natural

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3644
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Shays (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a nonpartisan Commission on Natural
		  Catastrophe Risk Management and Insurance, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Commission on Natural
			 Catastrophe Risk Management and Insurance Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Establishment.
					Sec. 4. Membership.
					Sec. 5. Duties of the Commission.
					Sec. 6. Timing.
					Sec. 7. Powers of the Commission.
					Sec. 8. Commission personnel matters.
					Sec. 9. Termination.
					Sec. 10. Authorization of appropriations.
				
			2.FindingsThe Congress finds that—
			(1)catastrophic hazards, including tornadoes,
			 earthquakes, volcanoes, landslides, tsunamis, flooding, and hurricanes,
			 directly affect hundreds of millions of people each year;
			(2)during the 1990s,
			 2,800 natural disasters killed more than 500,000 people and directly affected
			 1,300,000,000 people worldwide;
			(3)property damage
			 from natural catastrophes has dramatically increased in recent decades, roughly
			 doubling every seven years—a 14-fold increase over the past 40 years;
			(4)risk costs have
			 particularly soared in coastal areas, where hurricane frequency and severity
			 has significantly increased, along with home values and building costs;
			(5)increased risk
			 costs are being reflected in increased catastrophe insurance and reinsurance
			 costs;
			(6)an inefficient legal and regulatory
			 environment in some States has further exacerbated insurance cost increases,
			 including through ineffective price controls, restrictions on capital movement,
			 sub-optimal solvency regulation, and duplicative or unnecessary
			 regulation;
			(7)consumers further
			 suffer from temporary rate and availability volatility after major catastrophes
			 while the marketplace adjusts to the losses;
			(8)government
			 catastrophe mitigation requirements have been sub-optimal, sometimes
			 ineffective, and uncoordinated;
			(9)some State efforts
			 to reduce insurance prices in catastrophe-prone areas have sometimes reduced
			 long-term availability and competitive affordability of coverage, as well as
			 subsidized excessive development in environmentally sensitive areas at the
			 expense of taxpayers;
			(9)several proposals
			 have been introduced in the Congress to address the affordability of natural
			 catastrophe insurance, but there is little consensus on the appropriate role of
			 the Federal Government in facilitating the private insurance marketplace while
			 avoiding cross-subsidies; and
			(10)therefore, an
			 efficient and effective approach to assessing natural catastrophe risk
			 management and insurance is to establish a nonpartisan commission to study the
			 management of natural catastrophe risk, and to require such commission to
			 report to the Congress on its findings before the next hurricane season
			 begins.
			3.EstablishmentThere is established a nonpartisan
			 Commission on Natural Catastrophe Risk Management and Insurance (in this Act
			 referred to as the Commission).
		4.Membership
			(a)AppointmentThe
			 Commission shall be composed of 16 members, of whom—
				(1)2
			 members shall be appointed by the Majority Leader of the Senate;
				(2)2
			 members shall be appointed by the Minority Leader of the Senate;
				(3)2
			 members shall be appointed by the Speaker of the House of
			 Representatives;
				(4)2
			 members shall be appointed by the Minority Leader of the House of
			 Representatives;
				(5)2
			 members shall be appointed by the Chairman of the Committee on Banking,
			 Housing, and Urban Affairs of the Senate;
				(6)2
			 members shall be appointed by the Ranking Member of the Committee on Banking,
			 Housing, and Urban Affairs of the Senate;
				(7)2
			 members shall be appointed by the Chairman of the Committee on Financial
			 Services of the House of Representatives; and
				(8)2
			 members shall be appointed by the Ranking Member of the Committee on Financial
			 Services of the House of Representatives.
				(b)Qualification of
			 members
				(1)In
			 generalMembers of the Commission shall be appointed under
			 subsection (a) from among persons who—
					(A)have expertise in
			 insurance, reinsurance, insurance regulation, policyholder concerns, emergency
			 management, risk management, public finance, financial markets, actuarial
			 analysis, flood mapping and planning, structural engineering, building
			 standards, land use planning, natural catastrophes, meteorology, seismology,
			 environmental issues, or other pertinent qualifications or experience;
			 and
					(B)are not officers
			 or employees of the United States Government or of any State government.
					(2)DiversityIn
			 making appointments to the Commission—
					(A)every effort shall
			 be made to ensure that the members are representative of a broad cross section
			 of perspectives within the United States; and
					(B)each member of
			 Congress described in subsection (a) shall appoint not more than 1 person from
			 any single primary area of expertise described in paragraph (1)(A) of this
			 subsection.
					(c)Period of
			 appointment
				(1)In
			 generalEach member of the Commission shall be appointed for the
			 duration of the Commission.
				(2)VacanciesA
			 vacancy on the Commission shall not affect its powers, but shall be filled in
			 the same manner as the original appointment.
				(d)Quorum
				(1)MajorityA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number, as determined by the Commission, may hold hearings.
				(2)Approval
			 actionsAll recommendations and reports of the Commission
			 required by this Act shall be approved only by a two-thirds vote of all of the
			 members of the Commission.
				(e)ChairpersonThe
			 Commission shall, by majority vote of all of the members, select 1 member to
			 serve as the Chairperson of the Commission (in this Act referred to as the
			 Chairperson).
			(f)MeetingsThe
			 Commission shall meet at the call of its Chairperson or a majority of the
			 members.
			5.Duties of the
			 CommissionThe Commission
			 shall examine and report to the Congress on the natural catastrophe insurance
			 marketplace, including the extent to which insurance costs and availability are
			 affected by the factors described in section 2, which factors the Federal
			 Government can and should address to increase catastrophe insurance
			 availability and competitiveness, and which actions the Federal Government can
			 undertake to achieve this goal without requiring a long-term cross-subsidy from
			 the taxpayers. In developing its report, the Commission shall consider—
			(1)the current
			 condition of, as well as the outlook for, the availability and affordability of
			 insurance and reinsurance for natural catastrophes in all regions of the United
			 States;
			(2)the current
			 ability of States, communities, and individuals to mitigate their natural
			 catastrophe risks, including the affordability and feasibility of such
			 activities;
			(3)the impact of
			 Federal and State laws, regulations, and policies (including rate regulation,
			 market access requirements, reinsurance regulations, accounting and tax
			 policies, State residual markets, and State catastrophe funds) on—
				(A)the affordability
			 and availability of catastrophe insurance;
				(B)the ability of the
			 private insurance market to cover losses inflicted by natural
			 catastrophes;
				(C)the commercial and
			 residential development of high-risk areas; and
				(D)the costs of
			 natural catastrophes to Federal and State taxpayers;
				(4)the benefits and
			 costs of—
				(A)a national,
			 regional, or other pooling mechanism designed to provide adequate insurance
			 coverage and increased underwriting capacity to insurers and reinsurers,
			 including private-public partnerships to increase insurance capacity in
			 constrained markets, including proposed Federal natural catastrophe insurance
			 programs (specifically addressing the costs to taxpayers, tax equity
			 considerations, and the record of other government insurance programs,
			 particularly with regard to charging actuarially sound prices);
				(B)improving Federal
			 and State tax policy to allow insurers or individuals to set aside catastrophe
			 reserves;
				(C)directing existing
			 Federal agencies to begin selling catastrophe insurance to individuals;
				(D)creating a
			 consortium of Federal and State officials to facilitate state catastrophe bonds
			 and reinsurance purchasing as well as providing temporary Federal disaster
			 loans to the States for insurance purposes;
				(E)expanding the
			 Liability Risk Retention Act of 1986 to allow businesses to pool together to
			 buy insurance and set up their own insurance funds;
				(F)providing
			 temporary Federal assistance to low-income individual homeowners whose
			 catastrophe insurance rates have increased beyond a certain level after a major
			 disaster, with the possibility that the assistance would be repaid upon sale of
			 the underlying home;
				(H)providing for
			 limited Federal development and oversight of the sale of catastrophe insurance
			 in high-risk areas during periods of relative unavailability; and
				(I)facilitating
			 further growth of the catastrophe bond marketplace and other competitive
			 alternatives to the traditional insurance and reinsurance marketplace;
				(5)the present and
			 long-term financial condition of State residual markets and catastrophe funds
			 in high-risk regions, including the likelihood of insolvency following a
			 natural catastrophe, the concentration of risks within such funds, the reliance
			 on post-event assessments and State funding, the adequacy of rates, and the
			 degree to which such entities have been actuarially solvent in comparison to
			 comparably sized private insurers;
			(6)the need for
			 strengthened land use regulations and building codes in States at high risk for
			 natural catastrophes, and methods to strengthen the risk assessment and
			 enforcement of structural mitigation and vulnerability reduction measures, such
			 as zoning and building code compliance;
			(7)the ability of the private insurance market
			 in the United States—
				(A)to cover insured
			 losses caused by natural catastrophes, including an estimate of the maximum
			 amount of insured losses that could be sustained during a single year and the
			 probability of natural catastrophes occurring in a single year that would
			 inflict more insured losses than the United States insurance and reinsurance
			 markets could sustain; and
				(B)to recover after
			 covering substantial insured losses caused by natural catastrophes;
				(8)the impact that
			 demographic trends could have on the amount of insured losses inflicted by
			 future natural catastrophes;
			(9)the appropriate
			 role, if any, for the Federal Government in stabilizing the property and
			 casualty insurance and reinsurance markets; and
			(10)the role of the
			 Federal, State, and local governments in providing incentives for feasible risk
			 mitigation efforts.
			6.TimingBefore the beginning of the 2008 hurricane
			 season, which for purposes of this section shall be considered to be June 1,
			 2008, the Commission shall submit to the Committee on Financial Services of the
			 House of Representatives and the Committee on Banking, Housing, and Urban
			 Affairs of the Senate a final report containing—
			(1)a
			 detailed statement of the findings and assessments conducted by the Commission
			 pursuant to section 5; and
			(2)specific and
			 detailed recommendations for legislative, regulatory, administrative, or other
			 actions at the Federal, State, or local levels that the Commission considers
			 appropriate, in accordance with the requirements of section 5.
			7.Powers of the
			 Commission
			(a)Meetings;
			 hearingsThe Commission may
			 hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers necessary to carry out
			 the purposes of this Act. Members may attend meetings of the Commission and
			 vote in person, via telephone conference, or via video conference.
			(b)Authority of
			 members or agents of the CommissionAny member or agent of the
			 Commission may, if authorized by the Commission, take any action which the
			 Commission is authorized to take by this Act.
			(c)Obtaining
			 official data
				(1)AuthorityNotwithstanding
			 any provision of section 552a of title 5, United States Code, the Commission
			 may secure directly from any department or agency of the United States any
			 information necessary to enable the Commission to carry out this Act.
				(2)ProcedureUpon
			 request of the Chairperson, the head of such department or agency shall furnish
			 to the Commission the information requested.
				(d)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			(e)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, any administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			(f)Acceptance of
			 giftsThe Commission may accept, hold, administer, and utilize
			 gifts, donations, and bequests of property, both real and personal, for the
			 purposes of aiding or facilitating the work of the Commission. The Commission
			 shall issue internal guidelines governing the receipt of donations of services
			 or property.
			(g)Volunteer
			 servicesNotwithstanding the provisions of section 1342 of title
			 31, United States Code, the Commission may accept and utilize the services of
			 volunteers serving without compensation. The Commission may reimburse such
			 volunteers for local travel and office supplies, and for other travel expenses,
			 including per diem in lieu of subsistence, as authorized by section 5703 of
			 title 5, United States Code.
			(h)Federal Property
			 and Administrative Services Act of 1949Subject to the Federal
			 Property and Administrative Services Act of 1949, the Commission may enter into
			 contracts with Federal and State agencies, private firms, institutions, and
			 individuals for the conduct of activities necessary to the discharge of its
			 duties and responsibilities.
			(i)Limitation on
			 contractsA contract or other legal agreement entered into by the
			 Commission may not extend beyond the date of the termination of the
			 Commission.
			8.Commission
			 personnel matters
			(a)Travel
			 expensesThe members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under subchapter I
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
			(b)SubcommitteesThe
			 Commission may establish subcommittees and appoint members of the Commission to
			 such subcommittees as the Commission considers appropriate.
			(c)StaffSubject
			 to such policies as the Commission may prescribe, the Chairperson may appoint
			 and fix the pay of such additional personnel as the Chairperson considers
			 appropriate to carry out the duties of the Commission. The Commission shall
			 confirm the appointment of the executive director by majority vote of all of
			 the members of the Commission.
			(d)Applicability of
			 certain civil service lawsStaff of the Commission may be—
				(1)appointed without
			 regard to the provisions of title 5, United States Code, governing appointments
			 in the competitive service; and
				(2)paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
			 title relating to classification and General Schedule pay rates, except that an
			 individual so appointed may not receive pay in excess of the annual rate of
			 basic pay prescribed for GS–15 of the General Schedule under section 5332 of
			 that title.
				(e)Experts and
			 consultantsIn carrying out its objectives, the Commission may
			 procure temporary and intermittent services of consultants and experts under
			 section 3109(b) of title 5, United States Code, at rates for individuals which
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for GS–15 of the General Schedule under section 5332 of that title.
			(f)Detail of
			 government employeesUpon request of the Chairperson, any Federal
			 Government employee may be detailed to the Commission to assist in carrying out
			 the duties of the Commission—
				(1)on a reimbursable
			 basis; and
				(2)such detail shall
			 be without interruption or loss of civil service status or privilege.
				9.TerminationThe Commission shall terminate 90 days after
			 the date on which the Commission submits its report under section 6.
		10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Commission, such sums as may be necessary
			 to carry out this Act, to remain available until expended.
		
